Filed 6/21/16 P. v. Jimenez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B265299
                                                                           (Super. Ct. No. LA072683)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

CESAR JIMENEZ,

     Defendant and Appellant.



                   Cesar Jimenez appeals judgment after an order revoking his postrelease
community supervision (PRCS) and imposing a 180-day period of confinement. (Pen.
Code, § 3450 et seq.)1 He contends the period of confinement should not run consecutive
to his sentence in another case. The People agree. We strike the portion of the judgment
imposing a consecutive sentence and affirm the judgment as modified.
                                                  BACKGROUND
                   Jimenez was released from prison on PRCS in 2014. He violated the terms
of his release when he used methamphetamine, did not report to probation as directed,
and was convicted in a new case for possessing a controlled substance for sale (the Los
Angeles case). (Health & Saf. Code, § 11378.)




         1 All   statutory references are to the Penal Code unless otherwise stated.
              In the Los Angeles case, Jimenez was sentenced to 16 months in jail.
Subsequently, the trial court revoked Jimenez’s PRCS in this case. It imposed a 180-day
period of confinement in jail for the PRCS violations. (§ 3455, subd. (a).) Jimenez was
still serving his sentence in the Los Angeles case. The trial court ordered the period of
confinement to run consecutive to the Los Angeles sentence, over Jimenez’s objection.
                                      DISCUSSION
              The People concede that the period of confinement for Jimenez’s PRCS
violation is not a new sentence. (§ 669, subd. (a) [authority to run sentences concurrent
or consecutive when a defendant is convicted of two or more crimes]; see People v.
Mathews (1980) 102 Cal.App.3d 704, 713 [defendant returned to prison on a parole
violation is not serving a sentence for purposes of consecutive sentencing provisions].)
                                      DISPOSITION
              The portion of the judgment imposing a consecutive sentence is stricken.
The superior court shall amend the abstract of judgment accordingly. As modified, the
judgment is affirmed.
              NOT TO BE PUBLISHED.



                                          TANGEMAN, J.
We concur:



              GILBERT, P. J.



              YEGAN, J.




                                             2
                                 Ryan J. Wright, Judge

                            Superior Court County of Ventura

                           ______________________________


             Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Victoria B.
Wilson, Supervising Deputy Attorney General, and Chung L. Mar, Deputy Attorney
General, for Plaintiff and Respondent.